Title: From Thomas Jefferson to Frederick Winslow Hatch, 9 September 1821
From: Jefferson, Thomas
To: Hatch, Frederick Winslow

Monticello
Sepr. 9. 21.I thank you, dear Sir, for, the volume of the LXX sent me. the Prolegomena is the only part wanting in my copy.  the Psalterion shall therefore be returned. but as I shall send the former to Richmond to be bound, I will take the liberty of sending the latter part also, and will return it to you bound this being but the 2d vol. of the Prolegomena, I have still to seek for the 1st  the last time I had the pleasure of seeing you you mentioned that your future plan, as to your school, would be to take half a dozen boys, and board them. as it is more convenient for us to board ours at home, & their half year will be out on Thursday next, we will then withdraw them with our thanks for your past cares. their joining their elder brother at the same school will be a circumstance of some satisfaction to their parents.I understand that mr Horwitz is with you in Charlottesville. you will do me an acceptable favor in bringing him to dine at Monticello, with the assurance of my respect and request. any day of the week which suits your convenience will be equal to me. after that I shall be returning to Bedford for the rest of the autumn. ever and respectfully yours.Th: Jefferson